UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ü] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-16191 TENNANT COMPANY (Exact name of registrant as specified in its charter) Minnesota 41-0572550 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 North Lilac Drive P.O. Box 1452 Minneapolis, Minnesota55440 (Address of principal executive offices) (Zip Code) (763) 540-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ü Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü As ofApril 18, 2012,there were18,843,078 shares of Common Stock outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Statements of Earnings 3 Condensed Consoldiated Statements of Comprehensive Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 Notes to the Condensed Consolidated Financial Statements 7 1 Basis of Presentation 7 2 Newly Adopted Accounting Pronouncements 7 3 Management Actions 8 4 Acquisitions 8 5 Inventories 9 6 Goodwill and Intangible Assets 9 7 Debt 10 8 Warranty 11 9 Fair Value Measurements 12 10 Retirement Benefit Plans 13 11 Commitments and Contingencies 13 12 Income Taxes 13 13 Stock-Based Compensation 13 14 Earnings Per Share 14 15 Segment Reporting 14 16 Related Party Transactions 14 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 Controls and Procedures 21 PART II - OTHER INFORMATION Item 1 Legal Proceedings 21 Item 1A Risk Factors 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6 Exhibits 23 Signatures 24 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements TENNANT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended (In thousands, except shares and per share data) March 31 Net Sales $ $ Cost of Sales Gross Profit Operating Expense: Research and Development Expense Selling and Administrative Expense Total Operating Expense Profit from Operations Other Income (Expense): Interest Income 68 Interest Expense ) ) Net Foreign Currency Transaction (Losses) Gains ) Other Income, Net 35 31 Total Other (Expense) Income, Net ) Profit Before Income Taxes Income Tax Expense Net Earnings $ $ Earnings per Share: Basic $ $ Diluted $ $ Weighted Average Shares Outstanding: Basic Diluted Cash Dividend Declared per Common Share $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 3 Table of Contents TENNANT COMPANY CONDENSED CONSOLIDATEDSTATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended (In thousands) March 31 Net Earnings $ $ Other Comprehensive Income, net of tax: Foreign currency translation adjustments Pension adjustments 33 Total Other Comprehensive Income, net of tax Comprehensive Income $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 4 Table of Contents TENNANT COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (In thousands, except shares and per share data) ASSETS Current Assets: Cash and Cash Equivalents $ $ Restricted Cash Accounts Receivable, less Allowances of $4,902 and $4,828, respectively Inventories Prepaid Expenses Deferred Income Taxes, Current Portion Other Current Assets Total Current Assets Property, Plant and Equipment Accumulated Depreciation ) ) Property, Plant and Equipment, Net Deferred Income Taxes, Long-Term Portion Goodwill Intangible Assets, Net Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Current Portion of Long-Term Debt $ $ Accounts Payable Employee Compensation and Benefits Income Taxes Payable Other Current Liabilities Total Current Liabilities Long-Term Liabilities: Long-Term Debt Employee-Related Benefits Deferred Income Taxes, Long-Term Portion Other Liabilities Total Long-Term Liabilities Total Liabilities Commitments and Contingencies (Note 11) Shareholders' Equity: Preferred Stock, $0.02 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Common Stock, $0.375 par value; 60,000,000 shares authorized; 18,803,242 and 18,834,940 shares issued and outstanding, respectively Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 5 Table of Contents TENNANT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended (In thousands) March 31 OPERATING ACTIVITIES Net Earnings $ $ Adjustments to reconcile Net Earnings to Net Cash Used for Operating Activities: Depreciation Amortization Deferred Income Taxes ) Stock-Based Compensation Expense Allowance for Doubtful Accounts and Returns Other, Net ) (6
